Exhibit 10.49 INFRAREIT PARTNERS, LPLTIP UNIT AWARD AGREEMENT PURSUANT TO INFRAREIT, INC. 2 This Agreement (this “Award Agreement”) is entered into on [INSERT DATE] (the “Grant Date”) by and between InfraREIT Partners, LP a Delaware limited partnership (the “Partnership”), and [Insert the Name of Participant] (the “Participant Interest Holder”).Capitalized terms used herein and not otherwise defined in Annex A hereto shall have the meanings set forth in the Third Amended and Restated Agreement of the Partnership (the “Partnership Agreement,” effective March 10, 2015, and as such Partnership Agreement may be amended from time to time pursuant to its terms).
